Title: John Adams to John Jay, 6 Jun. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              June 6. 1786
            
          

          I do myself the Honour ro enclose Papers, relative to affrican
            Affairs, altho Mr Jefferson has transmitted them before, as
            it is possible his Conveyance may fail.
          The Intelligence all tends to confirm what has been more than once
            written to you before, that two or three hundred Thousand Pounds Sterling, will be
            necessary to obtain a perpetual Peace. . It is very clear, that a Peace would
            be worth more than that Sum annually, if you compute Insurance, and the Levant,
            Mediterranean, Portuguese & Spanish Trade.
          If Congress should be empowered to lay on Taxes upon Navigation and
            Commerce or any Thing else to pay the Interest of the Money borrowed in Europe You may
            borrow what you will.—if that is not done, The servants abroad had better be all
            recalled, and our Exports and Imports all Surrendered to foreign bottoms.
          Inclosed is a Bill now pending. The System of this Country is quite
            settled.—It is with our States to unsettle it, by Acts of Retaliation, or to acquiesce
            in it, as they judge for their own Good.
          With great Regard, I have the / Honour to be Sir your most obedient
            / and most humble servant
          
            
              John Adams
            
          
        